EXHIBIT 10.1



EXECUTION COPY


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made effective March 1, 2014 by and
between Discovery Communications, LLC (“Company”) and Adria Alpert-Romm
(“Executive”).
As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein. This
Agreement supersedes all prior employment agreements between Company and
Executive, except that Section III (F) (Supplemental Retirement Plan Payment) of
the employment agreement dated March 6, 2008, shall continue to apply.
I.DUTIES, ACCEPTANCE, LOCATION
A.
Company hereby employs Executive to render exclusive and full-time services as
Chief Human Resources and Global Diversity Officer, upon the terms and
conditions set forth herein. Executive’s duties shall be consistent with her
title and as otherwise directed by Company. Executive’s primary office location
shall be Company’s corporate headquarters in Silver Spring, Maryland. Executive
shall have the ability to move her primary office location to New York, New York
in June 2015 or thereafter. Executive shall not be eligible for any relocation
benefits associated with this change in office location. If Executive elects to
move her office location, Company shall provide Executive with suitable office
space at the Company’s offices in New York.

B.
Company reserves the right to change the individual and/or position to
whom/which Executive reports and, if Company deems it necessary, subject to
Section IV(D)(1)(b) hereof, the location where Executive works.

C.
Executive hereby accepts such employment and agrees to render the services
described above. Throughout her employment with Company, Executive agrees to
serve Company faithfully and to the best of her ability, and to devote her full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

II.TERM OF EMPLOYMENT
A.
Subject to Section IV, Executive’s term of employment shall begin on March 1,
2014 and end on December 31, 2017 (“Term of Employment”).

B.
Company shall have the option to enter negotiations with Executive to renew this
Agreement with Executive for an additional term. If Company wishes to exercise
its option to enter negotiations with Executive to renew this Agreement, it will
give Executive written notice of its intent to enter such negotiations to renew
not later than one hundred twenty (120) days prior to the end of the Term of
Employment. Executive and Company then agree to negotiate with each other
exclusively and in good faith until the end of the Term of Employment. The Term
of Employment may not, however, be extended unless by mutual agreement of the
Company and Executive as to all of the material terms and conditions of the
extension. In the event the parties do not enter into an agreement to extend
this Agreement for an additional term, this Agreement shall expire and the Term
of Employment shall end on December 31, 2017; provided, however, that if the
Company elects not to renew this Agreement, Executive shall be eligible for a
severance payment pursuant to Section IV(D)(2) herein.

III.COMPENSATION
A.
Base Salary. Company agrees to provide Executive with an annual base salary of
$750,000. Beginning March 1, 2014, this sum will be paid over the course of
twelve (12) months, in increments paid on regular Company paydays, less such
sums as the law requires Company to deduct or withhold. Executive shall not be
eligible for a merit increase in the March 2014 merit cycle. From 2015 forward,
Executive’s future salary increases will be reviewed and decided in accordance
with Company’s standard practices and procedures.

B.
Bonus/Incentive Payment. Effective March 1, 2014, in addition to the base salary
paid to Executive pursuant to Section III(A), Executive shall be eligible for an
annual incentive payment target of eighty percent (80%) of her base salary. The
portion of the incentive payment to be received by Executive will be determined
in accordance with Company’s applicable incentive or bonus plan in effect at
that time (e.g., subject to reduction for Company under-performance and increase
for Company over-performance) and will be paid in the accordance with the
applicable incentive or bonus plan.

C.
Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to executives at Executive’s level in the
company in accordance with the terms and conditions of the applicable plan or
arrangement.

D.
Equity Program. Executive will be recommended for an award of Restricted Stock
Units ("RSUs") under the Discovery Communications, Inc. 2013 Incentive Plan (the
"Stock Plan"). The recommended number of units will be calculated by dividing
the target value of $100,000 by the closing price of Discovery Series A common
stock. The award, which is subject to approval by the Compensation Committee,
will vest over a period of four years, in three substantially equal installments
beginning on the second anniversary of the date of grant. The award will be
recommended generally within 60 days following the end of the month of
Executive’s execution of this Agreement. The award will be subject to the terms
and conditions of the Stock Plan and the implementing award agreement.

IV.TERMINATION OF EMPLOYMENT AND AGREEMENT
A.
Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary and those benefits that may vest in accordance with the
controlling documents for other relevant Company benefits programs, which shall
be paid in accordance with the terms of such other Company benefit programs,
including the terms governing the time and manner of payment.

B.
Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that she is unable to perform her
duties under Sections I(A) and (C) hereof for (i) a period of six (6)
consecutive months or (ii) for shorter periods that add up to six (6) months in
any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that until (i) she is no longer
disabled or (ii) she becomes 65 years old -- whichever happens first --
Executive may be entitled to receive continued coverage under the relevant
medical or disability plans to the extent permitted by such plans and to the
extent such benefits continue to be provided to the Company executives at
Executive’s level in the Company generally, provided that in the case of any
continued coverage under one or more of Company’s medical plans, if Company
determines that the provision of continued medical coverage at Company’s sole or
partial expense may result in Federal taxation of the benefit provided
thereunder to Executive or her dependents because such benefits are provided by
a self-insured basis by Company, then Executive shall be obligated to pay the
full monthly COBRA or similar premium for such coverage.

C.
Termination For Cause.

1.
Company may terminate Executive’s employment and this Agreement for Cause by
written notice. Cause shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Ethics; (iv) improper
conduct substantially prejudicial to the Company’s business; (v) willful
unauthorized disclosure or use of Company confidential information; (vi)
material improper destruction of Company property; or (vii) willful misconduct
in connection with the performance of Executive's duties.

2.
In the event that Executive materially neglects her duties under Sections I(A)
or (C) hereof or engages in other conduct that constitutes a breach by Executive
of this Agreement (collectively “Breach”), Company shall so notify Executive in
writing. Executive will be afforded a one-time-only opportunity to cure the
noted Breach within ten (10) days from receipt of this notice. If no cure is
achieved within this time, or if Executive engages in the same Breach a second
time after once having been given the opportunity to cure, Company may terminate
this Agreement by written notice to Executive.

3.
Any termination of employment pursuant to Sections IV(C)(1) or Section IV(C)(2)
hereof shall be considered a termination of Executive’s employment “For Cause”
(or for “Cause”) and upon such termination, Executive shall only be entitled to
receive any amounts or benefits hereunder that have been earned or vested at the
time of such termination in accordance with the terms of the applicable
governing Company plan(s), (including the provisions of such plan(s) governing
the time and manner of payment), and/or as may be required by law. “Cause” as
used any such Company plan shall be deemed to mean solely the commission of the
acts described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving
effect to the cure opportunity described therein).

D.
Termination Of Agreement By Executive for Good Reason/Termination of Agreement
by Company Not For Cause.

1.
Company may terminate Executive’s employment and this Agreement not for Cause
(as “cause” is defined above), and Executive may terminate her employment and
this Agreement for “good reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties or
responsibilities; or (b) Company’s material change in the location of the
Company office where Executive works (i.e., relocation to a location outside the
Washington, DC metropolitan area except that relocation to the Company’s New
York, New York office according to Section I(A) shall not constitute Good
Reason), provided however, that Executive must provide the Company with written
notice of the existence of the change constituting Good Reason within sixty (60)
days of any such event having occurred, and allow the Company thirty (30) days
to cure the same. If Company so cures the change, Executive shall not have a
basis for terminating her employment for Good Reason with respect to such cured
change. In addition, in the event a change occurs that triggers Executive’s
right to terminate this Agreement for Good Reason, Executive must exercise her
right in writing to terminate this Agreement for Good Reason within sixty (60)
days of the effective date of the applicable change or upon the change becoming
known to her or such right shall be deemed waived.

2.
If Company terminates Executive’s employment and this Agreement not for Cause,
or if Executive terminates her employment and this Agreement for Good Reason
then the following payments (“Severance Payment”) will be made:

(a) Subject to paragraph 3 immediately below, on the Release Deadline (as
defined below), Company will commence to pay Executive Executive’s annual base
salary for the longer of (i) the balance of the Term of Employment, (ii)
fifty-two (52) weeks, or (iii) the number of weeks of severance to which the
Executive would have been entitled had the Company’s then-current redundancy
severance plan applied to Executive’s termination (the “Base Salary
Continuation”). In the event the period of Base Salary Continuation is
calculated under Section 2(a)(ii) or 2(a)(iii) of this paragraph and the Company
relieves the Executive of all of Executive’s work responsibilities for some
period of time prior to the effective date of Executive’s termination of
employment, this period of “garden leave” shall be offset against the number of
weeks of Base Salary Continuation. Notwithstanding the foregoing, the Base
Salary Continuation may in no event be less than thirteen (13) weeks.
The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.
(b) Executive will be paid a full, unprorated bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to Company/Division performance but not more than 100
percent for Company/Division’s target performance.
(c) The Company shall reimburse Executive for continued health coverage
(medical, dental, and vision) under the applicable Company medical plan pursuant
to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for the balance
of the Term of Employment, should Executive be eligible for and elect COBRA.
These reimbursements shall be subject to required withholdings. In the event the
balance of Term of Employment is greater than the maximum period of COBRA
coverage, the Company shall pay Executive at the end of the COBRA continuation
period an amount equivalent to the premium for comparable private coverage for
the number additional months remaining in the Term of Employment. If Executive
is eligible for comparable coverage under a Company-sponsored retiree medical
plan, this coverage may be provided under the retiree medical plan.
3.
No Severance Payment will be made if Executive fails to sign a release in the
form attached hereto. Such release must be executed and become effective within
the sixty (60) calendar day period following the date of Executive’s “separation
from service” within the meaning of Section 409A (the last day of such period
being the “Release Deadline”). No Severance Payment will be made if Executive
violates the provisions of Section VI hereof, in which case all Severance
Payment shall cease, and those already made shall be forfeited.

4.
Company agrees that if, at the time Executive is Terminated not For Cause, or
Executive terminates her employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment schedules for the Severance
Payment and would result in an impermissible acceleration or delay in payment in
violation of the time and manner of payment requirements of Section 409A, then
the payment schedule provided in the Company’s standard severance policy shall
only apply to the portion of the amount payable under the standard severance
policy that exceeds the Severance Payment.

5.
If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in Section IV(D)(1) hereof, it will be
deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, she will forfeit all right and obligations to be
compensated for any remaining portion of her annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law. Executive further agrees that this breach would cause
substantial harm to the Company’s business and prospects. Executive agrees that
Executive committing this breach shall mean that he owes Company the prompt
payment of cash equivalent to six (6) months of base salary (on a gross basis
before taxes). Furthermore, Executive acknowledges and agrees that the full
damages for Executive’s breach are not subject to calculation and that the
amount owed under the preceding sentence, therefore, will only reimburse Company
for a portion of the damage done. For this reason, Company shall remain entitled
to recover from Executive any and all damages Company has suffered and, in
addition, Company will be entitled to injunctive relief. The parties agree that
the repayment described in this Section IV(D) is expressly not Company’s
exclusive or sole remedy.

E.
Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services she performs
during the period that any payment from Company is continuing under Section
IV(D) hereof, Executive shall have the obligation to timely notify Company of
the source and amount of payment (“Offset Income”). Company shall have the right
to reduce the amounts it would otherwise have to pay Executive by the Offset
Income. Executive acknowledges and agrees that any deferred compensation for her
services from another source that are performed while receiving Severance
Payment from Company, will be treated as Offset Income (regardless of when
Executive chooses to receive such compensation). In addition, to the extent that
Executive’s compensation arrangement for the services include elements that are
required to be paid later in the term of the arrangement (e.g., bonus or other
payments that are earned in full or part based on performance or service
requirements for the period during which the Severance Payment is made), the
Company may calculate the Offset Income by annualizing or by using any other
reasonable methodology to attribute the later payments to the applicable period
of the Severance Payment. Executive agrees to provide Company with information
sufficient to determine the calculation of the Offset Income, including
compensation excerpts of any employment agreement or other contract for
services, Form W-2s, and any other documentation that the Company reasonably may
require, and that failure to provide timely notice to the Company of Offset
Income or to respond to inquiries from Company regarding any such Offset Income
shall be deemed a material breach of this Agreement. Executive also agrees that
Company shall have the right to inquire of third party individuals and entities
regarding potential Offset Income and to inform such parties of Company’s right
of offset under this Agreement with Executive. Accordingly, Executive agrees
that no further Severance Payment from Company will be made until or unless this
breach is cured and that all payments from Company already made to Executive,
during the time she failed to disclose her Offset Income, shall be forfeited and
must be returned to Company upon its demand. Any offsets made by the Company
pursuant to this Section IV(E) shall be made at the same time and in the same
amount as a Severance Payment amount is otherwise payable (applying the Offset
Income to the Company’s payments in the order each are paid) so as not to
accelerate or delay the payment of any Severance Payment installment.
Furthermore, in the event that Executive provides Competitive Services during
the first six months after the expiration of the Restricted Period (both as
defined in Section VI), and fails to obtain the Company’s prior written consent
to do so, Executive shall not be entitled to any Severance Payment during any
period of such six-month period in which she is providing Competitive Services.

F.
Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other employment, including taking all reasonable steps to identify and apply
for any comparable, available jobs for which Executive is qualified.  At the
Company's request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request.  Executive further agrees that
the Company may follow-up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts.  Should the Company determine in good faith that
Executive failed to take reasonable steps to secure alternative employment
consistent with this paragraph, the Company shall be entitled to cease any
payments due to Executive pursuant to Section IV(D)(2).

V.CONFIDENTIAL INFORMATION
A.
Executive acknowledges her fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data, including
the terms of this Agreement and, without limitation, all trade secrets relating
to Company or any of its subsidiaries, and their respective businesses,
(i) obtained by the Executive during her employment by Company or otherwise and
(ii) that is not otherwise publicly known (other than by reason of an
unauthorized act by the Executive). After termination of the Executive's
employment with Company, Executive shall not communicate or divulge any such
information, knowledge or data to anyone other than Company and those designated
by it, without the prior written consent of Company.

B.
In the event that Executive is compelled, pursuant to a subpoena or other order
of a court or other body having jurisdiction over such matter, to produce any
information relevant to Company, whether confidential or not, Executive agrees
to provide Company with written notice of this subpoena or order so that Company
may timely move to quash if appropriate.

C.
Executive also agrees to cooperate with Company in any legal action for which
her participation is needed. Company agrees to try to schedule all such meetings
so that they do not unduly interfere with Executive's pursuits after she is no
longer in Company’s employ.

VI.RESTRICTIVE COVENANTS
A.
Executive covenants that during her employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment with Company
(the “Restricted Period”), she will not, directly or indirectly, on her own
behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: (a) become or provide services as an
officer, employee, director, agent, representative, associate or consultant or
have a proprietary interest in any entity that is primarily engaged in
non-fiction television programming services, or (b) in any way provide services
to any entity or individual in which Executive’s primary responsibilities relate
to non-fiction television programming services (“Competitive Services”). The
Restricted Territory is the United States and any other country for which the
Executive had management responsibility (e.g., supervised employees located in
that country or was involved in business or programming operations in that
country) at any time during the three (3) years prior to the Executive’s
separation from employment. This provision shall not prevent Executive from
owning stock in any publicly-traded company. Executive agrees that this Section
VI (A) is a material part of this Agreement, breach of which will cause Company
irreparable harm and damages, the loss of which cannot be adequately compensated
at law. In the event that the provisions of this paragraph should ever be deemed
to exceed the limitations permitted by applicable laws, Executive and Company
agree that such provisions shall be reformed to the maximum limitations
permitted by the applicable laws. In the event that the Executive is placed on
“garden leave” pursuant to Section IV (D) prior to separation and the period of
Base Salary Continuation is less than twelve months, the Restricted Period shall
be twelve months or the period of Base Salary Continuation, whichever is
shorter.

B.
If Executive wishes to pursue Competitive Services during the Restricted Period
and to obtain the written consent of the Company before doing so, Executive may
request consent from the Company by providing written evidence, including
assurances from Executive and her potential employer, that the fulfillment of
Executive’s duties in such proposed work or activity would not involve any use,
disclosure, or reliance upon the confidential information or trade secrets of
the Company.

C.
During her employment and for a period of twelve (12) months following the
conclusion of Executive's employment with Company, Executive covenants that she
will not directly or indirectly solicit, recruit, interfere with otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment.

D.
During her employment and for a twelve (12) month period following the
conclusion of Executive's employment with Company, Executive covenants that she
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,
independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies.

E.
During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer.

F.
Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) she has in a
company that is a competitor of Company (“Competitor”) or that Company is doing
business with during the Term of Employment (“Partner”), if such direct
investments result in Executive or Executive’s immediate family members, and/or
a trust established by Executive or Executive’s immediate family members, owning
five percent or more of such a Competitor or Partner. This Section VI(F) shall
not prohibit Executive, however, from making passive investments (i.e., where
Executive does not make the decision to invest in a particular company, even if
those mutual funds, in turn, invest in such a Competitor or Partner). Regardless
of the nature of Executive’s investments, Executive herein agrees that his
investments may not materially interfere with Executive’s obligations and
ability to provide services under this Agreement.

G.
In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
Company would be entitled, all Severance Payment to Executive, if any, shall
cease, and those already made will be forfeited.

VII.ARBITRATION
A.
Submission To Arbitration. Company and Executive agree to submit to arbitration
all claims, disputes, issues or controversies between Company and Executive or
between Executive and other employees of Company or its subsidiaries or
affiliates (collectively “Claims”) directly or indirectly relating to or arising
out of Executive's employment with Company or the termination of such employment
including, but not limited to Claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act, any Claim arising out of this
Agreement, and any similar federal, state or local law, statute, regulation or
common law doctrine.

B.
Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to the
American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

C.
Binding Effect. Arbitration will be binding and will afford parties the same
options for damage awards as would be available in court. Executive and Company
agree that discovery will be allowed and all discovery disputes will be decided
exclusively by arbitration.

D.
Damages and Costs. Any damages shall be awarded only in accord with applicable
law. The arbitrator may only order reinstatement of the Executive if money
damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

VIII.CONTROLLING LAW AND ADDITIONAL COVENANTS
A.
The validity and construction of this Agreement or any of its provisions shall
be determined under the laws of Maryland. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions.

B.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated.

C.
Executive warrants that (1) her employment under this Employment Agreement will
not violate or conflict in any way with any other contract or agreement to which
Executive is bound; (2) Executive will do nothing on behalf of Company that
violates or conflicts with any such contract or agreement; and (3) Executive
will indemnify Company for any liability, damages, costs, or attorneys’ fees
that Company suffers as a result of any such violation or conflict.

D.
Executive expressly acknowledges that Company has advised Executive to consult
with independent legal counsel of her choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive's signing this Agreement.

E.
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

F.
Any modifications to this Agreement will be effective only if in writing and
signed by the party to be charged.

G.
Any payments to be made by Company hereunder shall be made subject to applicable
law, including required deductions and withholdings.

H.
Section 409A of the Code.

1.
It is intended that the provisions of this Agreement comply with Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability with regard to any failure to comply with Code Section 409A so long as
it has acted in good faith with regard to compliance therewith.

2.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

3.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

4.
If Executive is deemed on the date of termination of her employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then:

a.
With regard to any payment, the providing of any benefit or any distribution of
equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death; and

b.
On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of her death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and (y)
all distributions of equity delayed pursuant to this Section VIII(G)(4) shall be
made to Executive.

5.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred.

6.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

I.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations under this Agreement may not be assigned or
transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

J.
This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

K.
All notices and other communications to be made or otherwise given hereunder
shall be in writing and shall be deemed to have been given when the same are (i)
addressed to the other party at the mailing address, facsimile number or email
address indicated below, and (ii) either: (a) personally delivered or mailed,
registered or certified mail, first class postage-prepaid return receipt
requested, (b) delivered by a reputable private overnight courier service
utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses and fax numbers
for the parties are as follows:

If to Company:                    
Discovery Communications, LLC        
One Discovery Place                
Silver Spring, MD 20910-3354            
Attention: General Counsel        
Fax: (240) 662-1485                                                        
If to Executive, at the home address then on file with the Company.
In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.
/s/ Adria Alpert Romm          2/20/2014        
Executive                 Date




/s/ David Zaslav            2/24/2014        
Discovery Communications, LLC Date




AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and ________________ (“Executive”) to
resolve any and all disputes concerning her employment with Company and her
separation from employment on __________________. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:
1. Effective close of business ________________, Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).
2. In consideration for Executive’s executing this Release of any and all legal
claims she might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate her transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.
3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to her legal, financial and personal
advisors or to those persons essential for Executive to (a) implement or enforce
her rights under this Release and the Agreement in which the Release is
incorporated; (b) defend herself in a lawsuit, investigation or administrative
proceeding; (c) file tax returns; or (d) advise a prospective employer, business
partner or insurer of the contractual restrictions on her post-Company
employment.
4. In exchange for the undertakings by Company described in the above
paragraphs:
a. Executive, for herself, her heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that she may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of her employment with any Discovery
Party. Those claims, demands, liabilities and obligations from which Executive
releases the Discovery Parties include, but are not limited to, any claim,
demand or action, known or unknown, arising out of any transaction, act or
omission related to Executive’s employment by any Discovery Party and
Executive’s separation from such employment, sounding in tort or contract and/or
any cause of action arising under federal, state or local statute or ordinance
or common law, including, but not limited to, the federal Age Discrimination In
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, as amended,
the Americans With Disabilities Act, the Family and Medical Leave Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Maryland Human Rights Act, as well as any similar state or
local statute(s), in each case as any such law may be amended from time to time.
The foregoing shall, in accordance with applicable law, not prohibit or prevent
Executive from filing a Charge with the United States Equal Employment
Opportunity Commission (“EEOC”) and/or any state or local agency equivalent,
and/or prohibit or prevent Executive from participating in any investigation of
any Charge filed by others, albeit that she understands and agrees that she
shall not be entitled to seek monetary compensation for herself from the filing
and/or participation in any such Charge.
b. Executive expressly acknowledges that her attorney has advised her regarding,
and she is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in her favor at the time she executes such a release, which if
known to her may have materially affected her execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits she may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in her favor at the time of executing the release, which if known by her must
have materially affected her settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that she does not know or suspect to exist in
her favor at the time she signs this Agreement.
c. Executive hereby acknowledges that she is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what she would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that she is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights she may have.
Executive hereby acknowledges that she has been advised to consult with an
independent attorney of her own choosing in connection with this Release to
explain to her the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that she has read this Release in its entirety. Executive further
states that she fully understands the terms of this Release and that the only
promises made to her in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated. Executive hereby
acknowledges that she is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any threats, coercion or duress, whether
economic or otherwise, and that Executive agrees to be bound by the terms of
this Release. Executive acknowledges that she has been given twenty-one (21)
days to consider this Release, and that if Executive is age forty (40) or over,
Executive understands that she has seven (7) days following her execution of
this Release in which to revoke her agreement to comply with this Release by
providing written notice of revocation to the General Counsel of Company no
later than three business days following such period.
d.    Executive further hereby covenants and agrees that this General Release
shall be binding in all respects upon herself, her heirs, executors,
administrators, assigns and transferees and all persons claiming under them, and
shall inure to the benefit of all of the officers, directors, agents, employees,
stockholders, members and partners and successors in interest of Company, as
well as all parents, subsidiaries, affiliates, related entities and
representatives of any of the foregoing persons and entities.
e.    Executive agrees that she will not disparage any Discovery Party or make
or publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents.
5.     a.    If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
b.    Company and Executive agree that this Release, consisting of three (3)
pages, and the Agreement in which this Release is incorporated, constitutes the
entire agreement between them. The parties further warrant that they enter into
this Release freely.
c.     This Release shall be interpreted, enforced and governed by the laws of
the State of Maryland without regard to the choice of law principles thereof.
IN WITNESS WHEREOF, I have signed this General Release this __ day of
_________________________, 201__.


By:                            


Print Name:                        


Subscribed and sworn to before me this ___ day of _______________, 201__.


                                                    
Notary Public
My Commission Expires             






